Title: Enclosure: Senate Votes on Gerry’s Appointment as Envoy to France, 22 January 1799
From: Jefferson, Thomas
To: 


          EnclosureSenate Votes on Gerry’s Appointment as Envoy to France
          
            
            
            
              Yeas.
              
              Nays.
              
              
            
            
              Langdon
              }
              
              
              N.H.
            
            
              Livermore
              
              
            
            
              
              
              Goodhue
              }
              Mas.
            
            
              
              
              Sedgwick
            
            
              Bradford
              }
              
              
              R.I.
            
            
              Foster
              
              
            
            
              Hillhouse
              
              Tracy
              
              Con.
            
            
              Paine
              }
              
              
              Verm.
            
            
              Tichenor
              
              
            
            
              Laurence
              
              
              
              N.Y.
            
            
              Rutherford
              
              
              
              N.J.
            
            
              Bingham
              
              Ross
              
              Pens.
            
            
              Latimer
              
              
              
              Del.
            
            
              Howard
              
              
              
              Mar.
            
            
              Tazewell
              }
              
              
              V.
            
            
              Mason
              
              
            
            
              Bloodworth
              }
              
              
              N.C
            
            
              Martin
              
              
            
            
              Hunter
              
              Reade
              
              S.C.
            
            
              Tatnall
              
              
              
              G
            
            
              Blount
              }
              
              
              Ten.
            
            
              Cocke
              
              
            
            
              Brown
              
              Marshall
              
              Kentuck.
            
          
        